Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 1 of 16 PageID #: 1228



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 TERRENCE TURNER,

                               Petitioner,                    NOT FOR PUBLICATION

                – against –                                   MEMORANDUM & ORDER

 EARL BELL,                                                         18-CV-2539 (ERK)

                               Respondent.



 KORMAN, J.:

        On the morning of October 11, 2010, petitioner Terrence Turner assaulted and raped his

 wife repeatedly for three hours. ECF No. 9-4 at 18–20.1 At trial, petitioner testified on his own

 behalf, and defended himself on the ground that the sex was consensual and that his wife made

 false accusations because she was upset with him. After trial, a jury convicted petitioner of two

 counts of rape in the first degree in violation of N.Y. Penal Law § 130.35(1) and one count of

 assault in the third degree in violation of N.Y. Penal Law § 120.00(1). Petitioner was sentenced to

 25 years of imprisonment for the first rape count and 15 years of imprisonment on the second rape

 count, running consecutively. ECF No. 13 at 225–26. Petitioner was also sentenced to one year

 of imprisonment on the assault count, to run concurrently with the 25-year sentence. Id.

        On direct appeal, petitioner raised several challenges to his conviction.       Petitioner’s

 counseled brief argued that he was deprived of his statutory speedy trial right because of the

 prosecution’s delay. ECF No. 9 at 44. He also argued his constitutional right to present a defense

 was violated because the court refused to allow cross-examination of the victim regarding her


 1
  All citations to the record are to the page number of the PDF, not the internal pagination of the
 exhibits.

                                                     1
Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 2 of 16 PageID #: 1229



 initial report and denied an adjournment to allow the defense to prepare to present additional

 impeachment evidence. Id. at 55. Petitioner also argued that his sentence was excessive. Id. at

 66. In a supplemental pro se brief, petitioner argued that he was deprived of his due process rights

 because (1) the indictment was duplicitous, and (2) admission of evidence of uncharged crimes

 unfairly prejudiced his defense. ECF No. 9-1 at 2.

         The Appellate Division modified and affirmed. People v. Turner, 145 A.D.3d 745, 745–46

 (2d Dep’t 2016). Petitioner’s challenge under N.Y. Crim. Proc. Law § 30.30(1)(a), the speedy trial

 statute, was rejected because the total time chargeable to the prosecution was less than the six

 months allowed. Id. at 746. Also rejected was the argument that the curtailment of cross-

 examination of the victim kept “from the jury relevant and important facts bearing on the

 trustworthiness of crucial testimony” in violation of petitioner’s Sixth Amendment rights. Id.

 (quoting People v. Ashner, 190 A.D.2d 238, 247 (2d Dep’t 1993)). The Appellate Division held

 that the trial court properly prevented petitioner from introducing extrinsic evidence of prior

 conduct to impeach the victim’s credibility. Id. And it rejected as meritless all the challenges

 raised by petitioner’s supplemental brief. Id. Finally, it held that petitioner’s sentence was

 excessive and modified the judgment to make the sentences imposed on the convictions of rape in

 the first degree run concurrently rather than consecutively. Id. The Court of Appeals denied

 petitioner’s application for leave to appeal. People v. Turner, 28 N.Y.3d 1189 (2017). The petition

 renews all the challenges raised in petitioner’s counseled and supplemental briefs on direct appeal.

 See ECF No. 1.


                                             DISCUSSION

             Standard of Review

         The Antiterrorism and Effective Death Penalty Act allows a federal court to grant habeas

 relief to a state prisoner only if a state court’s adjudication “resulted in a decision that was contrary

                                                    2
Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 3 of 16 PageID #: 1230



 to, or involved an unreasonable application of, clearly established Federal law, as determined by

 the Supreme Court of the United States,” or “resulted in a decision that was based on an

 unreasonable determination of the facts in light of the evidence presented in the State court

 proceeding.” 28 U.S.C. § 2254(d); Williams v. Taylor, 529 U.S. 362, 409–10 (2000). A decision

 “involves an unreasonable application” of federal law where it “correctly identifies the governing

 legal rule but applies it unreasonably to the facts of a particular prisoner’s case.” Williams, 529

 U.S. at 407–08. A petitioner must therefore demonstrate that the state court’s decision was “so

 lacking in justification that there was an error well understood and comprehended in existing law

 beyond any possibility for fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103

 (2011). This is a “highly deferential standard,” requiring that state courts “be given the benefit of

 the doubt.” Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation omitted). However, “[i]t

 preserves authority to issue the writ in cases where there is no possibility fairminded jurists could

 disagree that the state court’s decision conflicts with [the Supreme] Court’s precedents.”

 Harrington, 562 U.S. at 102.

        Where a state court denies a claim on the merits without explaining its reasons, a petitioner

 still bears the burden to show “there was no reasonable basis for the state court to deny relief.”

 Harrington, 562 U.S. at 98. In those cases, “a habeas court must determine what arguments or

 theories . . . could have supported[] the state court’s decision,” and then accord deference if “it is

 possible [that] fairminded jurists could disagree that those arguments or theories are inconsistent

 with the holding in a prior decision” of the Supreme Court. Id. at 102; see also Shinn v. Kayer,

 141 S. Ct. 517, 524 (2020) (per curiam) (“[W]e must determine what arguments or theories . . .

 could have supported the state court’s determination. . . . Then we must assess whether fairminded

 jurists could disagree on the correctness of the state court’s decision if based on one of those

 arguments or theories.”) (internal quotation marks omitted).


                                                   3
Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 4 of 16 PageID #: 1231



            Speedy Trial

        Petitioner argues that he “was deprived of his statutory right to a speedy trial by the

 [prosecution’s] failure to exercise due diligence in obtaining his DNA.” ECF No. 1 at 6.

 Petitioner’s “claim that the state court erred in its decision regarding his speedy trial rights under

 New York state law is not cognizable on habeas review.” Singh v. Fischer, 2004 WL 2999106, at

 *4 n.4 (E.D.N.Y. Dec. 28. 2004); see also Macaluso v. Keyser, 2020 WL 8880941, at *4 (E.D.N.Y.

 Dec. 15, 2020). In his reply, petitioner argues that his petition raised a constitutional speedy trial

 reviewable under Barker v. Wingo, 407 U.S. 514 (1972). However, petitioner styled his own

 ground for relief as arising from deprivation of “his statutory right to a speedy trial,” ECF No. 1

 at 6 (emphasis added), and he has never sought to amend his petition to reflect a constitutional

 claim. Even if he had, the claim would be barred as unexhausted because neither petitioner’s

 counseled brief nor his supplemental brief on direct appeal alleged a violation of his constitutional

 right to a speedy trial. Raising a claim pursuant to § 30.30 is not sufficient to exhaust the separate

 constitutional claim. Gibriano v. Att’y Gen., 965 F. Supp. 489, 491–92 (S.D.N.Y. 1997); see also

 Rodriguez v. Superintendent, 549 F. Supp. 2d 226, 237–38 (N.D.N.Y. 2008).

        In any event, this unexhausted claim may also be denied because it is without merit. See

 28 U.S.C. § 2254(b)(2). Under Barker v. Wingo, petitioner must make an initial showing “that the

 interval between accusation and trial has crossed the threshold dividing ordinary from

 ‘presumptively prejudicial’ delay.” Doggett v. United States, 505 U.S. 647, 651–52 (1992). Once

 a threshold showing is made, four factors govern the merits analysis: “(1) the length of the delay;

 (2) the reasons for the delay; (3) whether the defendant asserted his right in the run-up to the trial;

 and (4) whether the defendant was prejudiced by the failure to bring the case to trial more quickly.”

 United States v. Cain, 671 F.3d 271, 296 (2d Cir. 2012). Petitioner was arraigned in criminal court

 on October 12, 2010. The jury in his case was not sworn until February 26, 2013. ECF No. 11 at


                                                   4
Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 5 of 16 PageID #: 1232



 85; see N.Y. Crim. Proc. Law § 1.20(11) (“A jury trial commences with the selection of the jury”).

 This 28-month delay qualifies as “presumptively prejudicial” and triggers the full Barker inquiry.

 United States v. Moreno, 789 F.3d 72, 82 (2d Cir. 2015).

        Petitioner’s claim founders on the second Barker factor: the reason for the delay. “[T]he

 Sixth Amendment is rarely violated if the delay is attributable entirely to the defendant[] or if the

 delay serves some legitimate purpose such as time to collect witnesses[ or] oppose pretrial

 motions.” United States v. Cabral, 979 F.3d 150, 158 (2d Cir. 2020) (internal quotations omitted).

 In rejecting petitioner’s statutory speedy trial claim, the Appellate Division held that the delay

 chargeable to the prosecution was less than six months. Turner, 145 A.D. 3d at 746. Indeed, much

 of the delay was attributable to petitioner’s own refusal to comply with a court order that he provide

 a DNA sample, which forced the prosecution to take the time to obtain the evidence from a state

 database. As the prosecution explained in July 2011, the office policy was to re-swab defendants

 for DNA testing instead of using the state database because the process of “retrieving all of the

 records, locating all of the witnesses from Albany, and having them come to Brooklyn to testify”

 was generally less efficient and could take significant time to complete. ECF No. 5 at 7. Using

 the state database to prove that petitioner was the source of the DNA recovered from the victim

 “would require [the prosecution] to investigate the identities, whereabouts, and availability of all

 the people who were involved in the DNA testing and profiling of [petitioner] for the DNA

 databank.” Id. at 5. As it happened, one of those people had left state employment and was

 residing outside New York, necessitating further delay to locate that person. Id. at 6. Much or all

 of this delay could have been avoided had petitioner complied with the court order to supply a

 DNA sample.




                                                   5
Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 6 of 16 PageID #: 1233



        Finally, petitioner fails to identify any prejudice flowing from the claimed delay.2 The

 Second Circuit has “generally required a showing of some significant trial-related disadvantage in

 order to establish a speedy-trial violation.” Cain, 671 F.3d at 297. Petitioner’s briefing to the

 Appellate Division did not articulate any theory of prejudice, probably because the state statutory

 claim he actually exhausted does not require such a showing. See People v. Malloy, 137 A.D.3d

 1304, 1304 (2d Dep’t 2016) (“When a defendant is accused of a felony, the indictment must be

 dismissed unless the People are ready for trial within six months after the commencement of the

 criminal action”). A constitutional speedy-trial claim requires more, and petitioner has not carried

 his burden to show prejudice.


            Evidence of Prior Acts

        Petitioner claims his right to due process was violated by the trial court’s admission of

 evidence of prior charged and uncharged crimes. See ECF No. 1 at 18–20; ECF No. 9-1 at 31.

 Specifically, petitioner challenges the decision to admit evidence of three incidents that took place

 prior to the 2010 crimes resulting in the convictions he challenges here. In 2003, the victim

 reported petitioner to the police for possessing a gun and selling drugs out of her apartment. That

 report led to petitioner’s conviction and incarceration on a gun charge in 2004. In April 2009,

 petitioner ripped out the victim’s hair, pushed her, choked her, squeezed her nostrils and almost

 cracked her back. ECF No. 10 at 3–4; ECF No. 12 at 216. After a pre-trial hearing under People

 v. Molineux, 168 N.Y. 264 (1901), the trial court admitted the victim’s report and petitioner’s

 subsequent incarceration as probative of motive because the victim planned to testify that the



 2
  The threshold showing of a period that is presumptively prejudicial — which simply triggers the
 full Barker analysis — “should not be confused with a delay that is so long as to cause
 ‘presumptive prejudice’ (i.e. prejudice that need not be specifically shown).” Moreno, 789 F.3d at
 78 n.3.


                                                  6
Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 7 of 16 PageID #: 1234



 petitioner had called her a “rat” and a “snitch” while raping her, and the 2009 physical abuse as

 probative of the forcible compulsion element of the first degree rape charge. ECF No. 10 at 62–

 67; N.Y. Penal Law § 130.35(1). The trial court denied the prosecution’s motion to admit evidence

 of several other prior incidents of abuse. ECF No. 10 at 62–67.

        Both before the Appellate Division and again here, petitioner asserts that this evidence was

 improperly introduced to prove his criminal propensity and that its probative value was outweighed

 by prejudice. The Appellate Division rejected the claim as meritless without explaining its

 reasoning. Turner, 145 A.D.3d at 746. Under these circumstances, it is necessary to consider the

 theories or arguments that could have supported its decision and accord deference unless “there is

 no possibility fairminded jurists could disagree that the state court’s decision conflicts with [the

 Supreme] Court’s precedents.” Harrington, 562 U.S. at 102.

        While the evidence was surely prejudicial, the trial court admitted it under New York’s

 rules as probative for purposes other than propensity, and the Appellate Division affirmed. Turner,

 145 A.D.3d at 746. Habeas relief from that judgment is appropriate only if the ruling was so

 erroneous that it trenched upon petitioner’s constitutional right to due process. Estelle v. McGuire,

 502 U.S. 62, 68 (1991); Evans v. Fischer, 712 F.3d 125, 133 (2d Cir. 2013). To reach this standard,

 introduction of evidence of uncharged criminal conduct must be “so extremely unfair that its

 admission violates ‘fundamental conceptions of justice.’” Dowling v. United States, 493 U.S. 342,

 352 (quoting United States v. Lovasco, 431 U.S. 783, 790 (1977)); see also Torres v. Keane, 2000

 WL 35573160, at *1 (2d Cir. Oct. 12, 2000). “Such unfairness will only result where: ‘[T]he

 erroneously admitted evidence, viewed objectively in light of the entire record before the jury, was

 sufficiently material to provide the basis for conviction or to remove a reasonable doubt that would

 have existed on the record without it. In short it must have been crucial, critical, [and] highly




                                                  7
Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 8 of 16 PageID #: 1235



 significant.’” McKinnon v. Superintendent, 422 F. App’x 69, 73 (2d Cir. 2011) (quoting Collins v.

 Scully, 755 F.2d 16, 19 (2d Cir. 1985)).

         The Appellate Division could reasonably have concluded that the introduction of this

 evidence was not so grossly unfair that it amounted to constitutional error. Though there is reason

 to question whether petitioner’s past bad acts were probative in the manner described by the trial

 court, testimony about them was not the type of crucial, critical, and highly significant evidence

 the erroneous introduction of which will upset the fundamental fairness of the whole trial. The

 critical evidence in this case was the victim’s testimony about the attack itself, not the recounting

 of prior bad acts.


            Testimony of the Victim

        “[T]he Constitution guarantees criminal defendants a meaningful opportunity to present a

 complete defense.” Crane v. Kentucky, 476 U.S. 683, 690 (1986). At the same time, “state and

 federal rulemakers have broad latitude under the Constitution to establish rules excluding evidence

 from criminal trials.” Holmes v. South Carolina, 547 U.S. 319, 324 (2006) (internal quotation

 omitted). Petitioner claims his constitutional rights were violated by the trial court’s refusal to

 allow “a) cross-examination of the [victim] regarding her initial report of one rape instead of ten

 and b) to allow a short adjournment for a defense witness to testify and the introduction of certified

 medical records contradicting the [victim’s] testimony.” ECF No. 1 at 12. The Appellate Division

 reasonably rejected both arguments.


        1. Cross-Examination

        The Sixth Amendment secures to criminal defendants an opportunity for the effective

 cross-examination of witnesses, but it does not guarantee “cross-examination that is effective in

 whatever way, and to whatever extent, the defense might wish.” Delaware v. Van Arsdall, 475



                                                   8
Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 9 of 16 PageID #: 1236



 U.S. 673, 679 (1986). “[T]rial judges retain wide latitude . . . to impose reasonable limits on []

 cross-examination based on concerns about, among other things, harassment, prejudice, confusion

 of the issues, the witness’ safety, or interrogation that is repetitive or only marginally relevant.”

 Id.

         Petitioner argues that the trial court improperly prevented him from cross-examining the

 victim about statements she made to the grand jury. The victim testified before the grand jury that

 petitioner penetrated her against her will and responded “yes” when the prosecutor asked her

 “whether this took place over a period of time.” ECF No. 9-4 at 57. Subsequently, the prosecutor

 re-presented the case to the grand jury specifically to elicit testimony that petitioner had penetrated

 her multiple times during the prolonged attack, which provided the basis for multiple charged rape

 counts. Id. at 57–58. At trial, petitioner sought to cross-examine the victim about her initial grand

 jury testimony, contending that it was inconsistent with her subsequent statements before the grand

 jury and at trial because she initially described only one rape, rather than multiple rapes. ECF No.

 10 at 37–38, 40–42. The trial court curtailed that cross-examination, id. at 77–78, and the

 Appellate Division affirmed, holding that the trial court’s decision did not “keep[] from the jury

 relevant and important facts bearing on the trustworthiness of crucial testimony.” Turner, 145

 A.D.3d at 746.

         The Appellate Division reasonably held that these restrictions did not deprive the jury of

 any important facts bearing on the victim’s credibility, and therefore fell within the wide latitude

 to control cross-examination afforded to trial judges under the Sixth Amendment. Id. The victim

 testified that petitioner penetrated her against her will and that this occurred over a “period of time”

 before it “finally stopped.” ECF No. 9-4 at 57. On re-presentation, the prosecutor elicited

 testimony about the specific number of times petitioner penetrated victim. The second statement

 merely elaborated on information the victim was not asked to specify in the first. The two


                                                    9
Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 10 of 16 PageID #: 1237



  statements do not contradict each other and, given that she was not asked, the fact that the victim

  did not specify the number of times she was penetrated was not a significant omission on her part.

  The trial court properly prevented petitioner from attempting to impeach the victim with a prior

  statement that was not inconsistent, which threatened “confusion of the issues” before the jury.

  Van Arsdall, 475 U.S. at 679.


           2. Extrinsic Evidence

           Petitioner challenges the trial court’s refusal to admit extrinsic evidence to impeach the

  victim. Petitioner sought to call an attorney witness to testify that, two years prior to the acts for

  which petitioner was charged, the victim came to his office accompanied by petitioner to recant

  abuse allegations she had made against him in 2006. ECF No. 12 at 150. Petitioner himself had

  previously testified that the victim had recanted her allegations to the lawyer “[t]o stop the [police]

  pursuing, trying to arrest me for something I didn’t do to her.” Id. at 203. The trial court initially

  allowed petitioner to call the attorney to testify to the fact of the victim’s recantation, but not to

  the content of the conversation in his office. ECF No. 13 at 24. However, defense counsel failed

  to subpoena the witness, who was unable to appear in court on the appointed day. Id. at 11. The

  trial court refused to allow an adjournment and stated that the attorney’s testimony was arguably

  collateral because it “has to do with recanting something which is not directly at issue here.” Id.

  at 25.

           Petitioner also sought to admit medical records prepared by a social worker during the

  victim’s hospitalization after the April 2009 attack showing “no visible injuries” and indicating

  that the victim had answered that she had not been the victim of domestic violence. ECF No. 12

  at 185, 187. Petitioner argued that these records contradicted the victim’s statements both that

  petitioner attacked and injured her in April 2009, and that there was a history of abuse in the

  relationship. Petitioner had denied the April 2009 attack in his testimony, but he had not cross-

                                                    10
Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 11 of 16 PageID #: 1238



  examined the victim about injuries sustained during that incident or her answer to the domestic

  violence question, despite repeatedly confronting her about other inconsistencies related to her

  children in the records. ECF No. 12 at 14–17 (victim cross), 199 (petitioner direct), 219–20

  (petitioner cross). The trial court denied admission, explaining that the records were extrinsic

  evidence on a collateral issue and therefore could not be introduced under the New York rules of

  evidence. ECF No. 13 at 7–9.

         The Appellate Division affirmed both decisions, holding that the trial court “properly

  curtailed the defendant’s introduction of extrinsic evidence and denied his request to call a witness

  to contradict the complainant’s answers concerning collateral matters, both of which were solely

  for the purpose of impeaching the complainant’s credibility.” Turner, 145 A.D.3d at 746. As

  noted, it is “not the province of a federal habeas court to reexamine state-court determinations on

  state-law questions,” including those related to the admissibility of evidence. Estelle, 502 U.S. at

  67–68. Petitioner must show that the effect of the state court’s erroneous decision on the question

  of admissibility under state law was so “extremely unfair” that it violated “fundamental

  conceptions of justice.” Dowling, 493 U.S. at 352; Evans, 712 F.3d at 133.

         The Appellate Division reasonably rejected petitioner’s challenge to the introduction of

  extrinsic testimony that the victim recanted her 2006 allegations. The victim testified that she only

  recanted because petitioner “told me that I need to fix what I said . . . and if I didn’t fix it I knew

  he would hurt me so that’s why I went to the lawyer with him and fixed it, he would beat me, you

  know.” ECF No. 13 at 32. Because the victim admitted that she recanted and explained her

  reasons, it is not clear what the attorney’s testimony would have added.

         The Appellate Division arguably erred by affirming the exclusion of the medical records

  on the ground that they were related to “collateral matters . . . [and were] offered solely for the

  purpose of impeaching the [victim’s] credibility.” Turner, 145 A.D.3d at 746. The trial court


                                                    11
Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 12 of 16 PageID #: 1239



  admitted evidence of the April 2009 attack as part of the prosecution’s case-in-chief because it

  went “to the issue of the forcible compulsion” element of the first-degree rape charge, and the jury

  was later instructed that it was to consider the evidence only for “for that limited purpose on the

  issue of the use of force.” ECF No. 10 at 64; ECF No. 13 at 121. Yet the trial court also explained

  its decision to exclude petitioner’s extrinsic evidence by stating that “[i]t’s a collateral issue, her

  recitation of what she told the social worker [in 2009] and it does go to her credibility and whether

  or not she made inconsistent statements . . . but that doesn’t necessarily mean . . . you can introduce

  this because it’s extrinsic evidence. If [it] related to the [charged] incident in question here that

  might be a different story.” ECF No. 13 at 7. It is hard to square the trial court’s varying

  declarations. If evidence of the April 2009 attack was admissible because it tended to establish

  the forcible compulsion element of the first-degree rape charges then the issue was, by definition,

  not collateral. It appears from the record that the prosecution proffered this evidence with the

  intent to argue that petitioner accomplished sexual intercourse by the implied threat of further

  abuse. Indeed, that offer of proof was consistent with the judge’s instruction to the jury that

  forcible compulsion is accomplished either by the use of physical force or “by a threat which may

  be expressed or implied which places a person in fear of immediate death or physical injury to

  herself.” ECF No. 13 at 126. While that theory did not feature prominently in the closing — the

  prosecution instead focused on the acts of abuse contemporaneous to the rape3 — the petitioner



  3
    In closing, the prosecution argued with respect to the first count of rape in the first degree that
  “the way I’ve proven [forcible compulsion] beyond a reasonable doubt is the [petitioner]
  demanded that [the victim] take off her nightgown, then he pulled her to the bed, the position he
  wanted her on the bed, he made her bend over face forward and he came from behind her and he
  repeatedly punched her in the back and then reached for the lubricant and inserted his penis inside
  of her vagina. That is sexual intercourse by forcible compulsion.” ECF No. 13 at 110. On the
  other count of rape in the first degree, the prosecutor argued that petitioner “finally agreed to end
  the torture but told her that he needed to finish it off because he needed to ejaculate, [the victim]
  had just been beat[en] and raped for three hours, he didn’t need to hit her again, it was enough,


                                                    12
Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 13 of 16 PageID #: 1240



  was still entitled to attack the evidence against him according to the purpose for which it was

  introduced.

          Still, petitioner has failed to show that any of the claimed errors prejudiced him by causing

  a “substantial and injurious effect or influence” on the jury’s verdict. Brecht v. Abrahamson, 507

  U.S. 619, 623 (1993).       Petitioner had ample opportunity to confront the victim with past

  inconsistent statements and otherwise challenge her credibility on cross-examination. Indeed,

  petitioner pressed the victim about inconsistencies in the information she reported on the very

  medical records he later sought to introduce. Petitioner also testified to the victim’s alleged history

  of false accusations against him at trial. While some of the excluded evidence was arguably not

  collateral, none was so weighty that its absence from the trial rose to the level of prejudice

  sufficient to justify habeas relief.


              Duplicity

          Duplicity occurs when the indictment “charge[s] more than one offense in a single count.”

  United States v. Crisci, 273 F.3d 235, 238 (2d Cir. 2001). The Second Circuit has held that a

  duplicitous indictment risks “impair[ing] a defendant’s rights to notice of the charge against him,

  to a unanimous verdict, to appropriate sentencing and to protection against double jeopardy in a

  subsequent prosecution.” Id. Petitioner argues that the counts in the indictment were duplicitous

  because the two rape counts against him included ten different acts of penetration testified to by

  the victim. ECF No. 9-1 at 27 (brief on direct appeal); ECF No. 11 at 155 (victim trial testimony).

  But that assertion is belied by the record — the judge repeatedly instructed the jury that the charged

  counts related only to single, specific acts of penetration. ECF No. 13 at 135–36 (“The first and




  that she was afraid that he would beat her again to make out the element of forcible compulsion
  and I ask that you listen carefully to the judge on that charge.” Id. at 111.


                                                    13
Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 14 of 16 PageID #: 1241



  second count [first and third degree rape] relate to the first incident of penetration that was testified

  to by the complain[ant] . . . and the Counts 3 and 4 [first and third degree rape] relate to the last

  incident of penetration for which she provided testimony”); id. at 152 (repeating instruction).

  Because the counts contained in the indictment charged only single acts of penetration, they were

  not duplicitous.

          Petitioner has also not shown any prejudice flowing from the claimed duplicity. United

  States v. Sturdivant, 244 F.3d 71, 75 (2d Cir. 2001) (holding that prejudice is an element of a

  duplicitous indictment challenge under the Federal Rules of Criminal Procedure); Brecht, 507 U.S.

  at 623 (establishing the harmless error standard in habeas proceedings). The policy considerations

  guiding the duplicity prejudice analysis include: (1) avoiding uncertainty of general guilty verdict

  by concealing finding of guilty as to one crime and not guilty as to other, (2) avoiding risk that

  jurors may not have been unanimous as to any one of the crimes charged, (3) assuring the defendant

  receives adequate notice of charged crimes, (4) providing the basis for appropriate sentencing, and

  (5) providing adequate protection against double jeopardy in subsequent prosecution. Sturdivant,

  244 F.3d at 75 (citing United States v. Margiotta, 646 F.2d 729, 733 (2d Cir. 1981)).

          None of those rationales are implicated here. First and foremost, the record establishes that

  the petitioner was well-informed of the charges against him because he challenged the nine counts

  of rape originally charged as multiplicitous, leading the prosecution to drop seven of those charges,

  and leaving the two counts petitioner now challenges as duplicitous. ECF No. 9-5 at 6–7. In

  effect, petitioner argues that the remedy he sought and obtained for his earlier complaint now forms

  the basis for habeas relief. There is little indication that the jury was likely to reach conflicting

  verdicts about whether petitioner committed one act of penetration but not another, since the acts

  took place as part of one continuing attack and were all supported by same testimony. “[W]hen a

  jury returns a guilty verdict on [a count of] an indictment charging several acts in the conjunctive


                                                     14
Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 15 of 16 PageID #: 1242



  . . . the verdict stands if the evidence is sufficient with respect to any one of the acts charged.”

  Griffin v. United States, 502 U.S. 46, 56–57 (1991) (quoting Turner v. United States, 396 U.S. 398,

  420 (1970)). To the extent petitioner claims to be prejudiced with respect to sentencing, that

  argument is seriously undermined by the fact that the Appellate Division has already modified his

  sentences on the rape counts to run concurrently. Turner, 145 A.D.3d at 745.

         An impermissibly duplicitous indictment can form the basis for habeas relief only if the

  error was so egregious that it deprived petitioner of his constitutional right to due process by

  “fatally infect[ing] the trial” with an absence of “fundamental fairness essential to the very concept

  of justice.” Lisenba v. California, 314 U.S. 219, 236 (1941); see also Dowling, 493 U.S. at 352–

  53 (holding that the fundamental fairness standard is “very narrow[]” and is met only where an

  error “violates fundamental conceptions of justice which lie at the base of our civil and political

  institutions”). Because the counts contained in the indictment were not duplicitous, petitioner

  cannot make that showing.


             Sentence

         Petitioner attempts to renew his claim that the sentence imposed was excessive. That claim

  was presented to the Appellate Division as implicating only state law grounds, see N.Y. Crim. Proc.

  Law § 470.15(3)(c).      To the extent petitioner raises an unexhausted constitutional claim

  challenging the length of his sentence as excessive, that claim is denied as meritless. The Eighth

  Amendment prohibits “cruel and unusual punishments,” a protection that “encompasses a narrow

  proportionality principle” prohibiting “only extreme sentences that are grossly disproportionate to

  the crime.” U.S. Const. amend. VIII; Harmelin v. Michigan, 501 U.S. 957, 1001 (1991) (Kennedy,

  J., concurring). Petitioner’s sentence fell within the range authorized by state law, which is usually

  enough to end the constitutional inquiry. White v. Keane, 969 F.2d 1381, 1383 (2d Cir. 1992) (per

  curiam); but see Solem v. Helm, 463 U.S. 277, 290 (1983); Weems v. United States, 217 U.S. 349,

                                                   15
Case 1:18-cv-02539-ERK-LB Document 14 Filed 04/21/21 Page 16 of 16 PageID #: 1243



  381–82 (1910). Nothing in petitioner’s briefing to the Appellate Division or before this court

  suggests that his sentence for the serious crimes of rape and assault satisfies the “extraordinarily

  high standard for challenging a legally imposed sentence” under the Eighth Amendment. Edwards

  v. Capra, 2020 WL 7385694, at *3 (E.D.N.Y. Dec. 16, 2020).

                                           CONCLUSION

         The petition for relief pursuant to 28 U.S.C. § 2254 is denied. A certificate of appealability

  is denied.

                                                               SO ORDERED.

                                                               Edward R. Korman
  Brooklyn, New York                                           Edward R. Korman
  April 21, 2021                                               United States District Judge




                                                  16
